UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7514


KEITH MILLER,

                   Petitioner - Appellant,

             v.

SHERIFF AL CANNON,

                   Respondent - Appellee,

             and

CHIEF BEATTY; SCARLETT WILSON; PRELIMINARY HEARING COURT
TRANSCRIPT RECORDS; JUDGE GOSNELL; ATTY PATRICIA KENNEDY,

                   Respondents.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Mary Gordon Baker, Magistrate Judge. (2:17-cv-02752-TMC)


Submitted: December 21, 2017                           Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Keith Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Keith Miller seeks to appeal the magistrate judge’s recommendation to dismiss his

28 U.S.C. § 2241 (2012) petition without prejudice. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Miller seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            3